DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “the fastener is or comprises”. The present phrasing is awkward. The examiner recommend reciting the limitation as “the fastener comprises” which would to the examiner encompass the same subject matter.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not clear what amount of variation is intended to be permitted by use of the phrase “about”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrel (US 4620802 A).

Regarding claim 1, Harrel teaches an apparatus comprising: 
a wheel assembly  (Figs 4-5, assembly including, but not limited to, wheel 24, housing 26, 28, and axle 22) configured to detachably connect to a downhole tool (Figs 4-5, the wheel assembly as defined is detachably connected to downhole tool 18 via fasteners 38 and 40) to thereby reduce friction between the downhole tool and a sidewall of a wellbore through which the downhole tool is conveyed (Column 1, lines 37-60, tool reduces “rubbing contact between a rotating sucker rod and the interior of tubing”), wherein the wheel assembly comprises:
an axle (Fig 4, axle 22, 26, and 28 function as an axle as a wheel 24 revolves around at least portion 22) configured to contact a sidewall of the downhole tool (Fig 4, sidewall of tool 18); 
a wheel rotatably connected with the axle (Fig 4, the wheel 24 rotates around the axle portion 22); and 
a fastener (Fig 4, fastener 38) configured to extend into the sidewall of the downhole tool to detachably connect the axle to the downhole tool (Fig 4, Fig 5, fastener 38 is used to attach the axle to the downhole tool 18).  

Regarding claim 2, Harrel further teaches wherein the fastener is or comprises a threaded fastener extending through at least a portion of the axle and out of the axle (Fig 4, fastener 38 is threaded and extends through the axle portion 26 and out of/into downhole tool 18), and wherein the fastener is configured to threadedly engage a threaded bore extending into the sidewall of the downhole tool to detachably connect the axle to the downhole tool (Fig 4, fastener 38 engages a threaded bore of the downhole tool 18).  

Regarding claim 6, Harrel further teaches the downhole tool, wherein: the fastener is one of a plurality of fasteners (Fig 4-5, fasteners 40 and 38); 
the downhole tool comprises a plurality of threaded bores extending into the sidewall of the downhole tool (Fig 4-5, the downhole tool 18 must have at least 2 threaded bore to accommodate both fasteners as seen); and 
each fastener threadedly engages a corresponding threaded bore to detachably connect the axle to the downhole tool (Fig 4-5, fasteners 38, 40 are fit within their respective bores).  

Regarding claim 8, Harrel teaches the wheel assembly is one of a plurality of wheel assemblies (Fig 1, there are a plurality of wheel assemblies as seen); 
each wheel rotates about an axis of rotation (Fig 2, each wheel assembly has a separate axis of rotation defined by rod 22); and 
when the wheel assemblies are detachably connected with the downhole tool, the axes of rotation are offset from a central axis of the downhole tool (Fig 1, 4-5, each wheel assembly is detachably connected via fasteners 38/40; Fig 2, as seen, the respective axes are separate and surround the central axis of the tool 20 and thus are offset).  

Regarding claim 9, Harrel further teaches the downhole tool (Fig 4, Fig 5 downhole tool 18), wherein: the fastener is one of a plurality of fasteners (Fig 4-5, fasteners 40 and 38);
the downhole tool comprises a plurality of mounting bores extending into the sidewall of the downhole tool (Fig 4-5, the downhole tool 18 must have at least 2 threaded bore to accommodate both fasteners as seen); 
the mounting bores are located asymmetrically with respect to a central axis of the downhole tool (Fig 1, the central axis of the tool is 20, each bore/corresponding fasteners are not distributed symmetrically about the central axis i.e. are asymmetric); and 
each fastener engages a corresponding mounting bore to detachably connect the wheel assembly to the downhole tool  (Fig 4-5, fasteners 38, 40 are fit within their respective bores).  

Regarding claim 10, Harrel teaches a method comprising: 
connecting a wheel assembly (Figs 4-5, assembly including wheel 24, housing 26, and 28) to a downhole tool (Figs 4-5, the wheel assembly as defined is detachably connected to downhole tool 18 via fasteners 38 and 40) to reduce friction between the downhole tool and a sidewall of a wellbore through which the downhole tool is conveyed (Column 1, lines 37-60, tool reduces “rubbing contact between a rotating sucker rod and the interior of tubing”), wherein the wheel assembly comprises an axle  (Fig 4, axle 22, 26, and 28 function as an axle as a wheel 24 revolves around at least portion 22) and a wheel rotatably connected with the axle  (Fig 4, the wheel 24 rotates around the axle portion 22), and wherein connecting the wheel assembly to the downhole tool comprises inserting a fastener at least partially into a sidewall of the downhole tool to connect the axle to the downhole tool (Fig 4, Fig 5, fastener 38 is used to attach the axle to the a sidewall of the downhole tool 18).  

Regarding claim 11, Harrel further teaches wherein the fastener is a threaded fastener (Fig 4, fastener 38 is threaded), and wherein inserting the fastener at least partially into the sidewall of the downhole tool comprises threadedly engaging the fastener within a threaded bore extending into the sidewall of the downhole tool to connect the axle to the downhole tool (Fig 4, fastener 38 engages a threaded bore of the downhole tool 18 to assemble the assembly together).  

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 20080164018 A1).

Regarding claim 1, Hall teaches an apparatus comprising: 
a wheel assembly (Fig 2C, wheel 120, 128/130, and 40) configured to detachably connect to a downhole tool (Fig 2C, the assembly is attachable via fastener 40 to downhole tool 112, see Fig 2A-2B) to thereby reduce friction between the downhole tool and a sidewall of a wellbore through which the downhole tool is conveyed (Para 0015-0018), wherein the wheel assembly comprises:
an axle (Fig 2C, bearing assembly 128/130 is an axle around which wheel rotates) configured to contact a sidewall of the downhole tool (Fig 2C, bearing assembly 128/130 contacts a sidewall of the downhole tool 112); 
a wheel (Fig 2C, wheel 120) rotatably connected with the axle (Fig 2A, wheel 120 may rotate with and/or by the bearing arrangement 128/130); and 
a fastener (Fig 2C, fastener 140) configured to extend into the sidewall of the downhole tool to detachably connect the axle to the downhole tool (Fig 2C, fastener 140 extends into the sidewall of the downhole tool 112, this permits assembly/disassembly of the device).  

Regarding claim 7, Hall teaches the wheel assembly is one of a plurality of wheel assemblies (Fig 2C, additional opposing wheel assembly on the “upper side” of the figure, with fastener 42); and when the wheel assemblies are detachably connected with the downhole tool (Fig 2C, each wheel assembly 120 is removably via the fastener system 40/42):
the wheel assemblies collectively define an axial profile having an axis of rotation (Fig 2C, the wheel assemblies have an axis of rotation defined by 40/42); and 
the axis of rotation is offset from a central axis of the downhole tool (Fig 2C, the wheel assembly axis of rotation is offset from the central axis of the downhole tool, see Fig 2A, the central axis is defined by A-A line).  

Claim(s) 13-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNay (US 20120222857 A1).

Regarding claim 13, McNay teaches an apparatus comprising: 
a wheel assembly for a downhole tool (Fig 11, wheel assembly 300), wherein the wheel assembly is operable to reduce friction between the downhole tool and a sidewall of a wellbore through which the downhole tool is conveyed (Para 0004, the roller/wheel assemblies are used to asset conveying a tool string in a well, Para 0006, “transport assemblies have a "roller" that contacts the wellbore wall and provides support for the string to keep sections of the string off the wall easing resistance against the string. In addition, the roller may turn on engagement with the wellbore wall.”), and wherein the wheel assembly comprises:
an axle (Fig 11, axle 310) comprising an outer circumferential groove (Fig 11, circumferential groove 312 defined in part by the outer groove of axle 310) and a passage extending though the axle (Fig 11, Para 0107, passageway 330); 
a wheel disposed around the axle (Fig 11, wheel 304) and comprising an inner circumferential groove (Fig 11, circumferential groove 312 defined in part by the inner groove of wheel 304), wherein the outer circumferential groove and the inner circumferential groove collectively define a circumferential space between the axle and the wheel (Fig 11, space 312), and wherein the passage intersects the circumferential space (Fig 11, passage 330 intersects space, Para 0107); 
a plurality of ball bearings disposed within the circumferential space  (Fig 11, ball bearings 308 in space 312) and configured to reduce friction between the axle and the wheel (Para 0106, “the ball bearings 308 act to provide a low resistance coupling between the wheel and the support member”); and 
a blocking member disposed within the passage (Fig 11, insert 340 in the passageway 330), wherein the blocking member is movable within the passage between a first position in which the ball bearings can be inserted into the circumferential space via the passage (Para 0109, the insert 340 is not inserted until “the apparatus 300 is assembled and ready for use” i.e. the ball bearings have been placed via the passageway, see also Para 0108) and a second position in which the blocking member prevents the ball bearings from exiting the circumferential space via the passage (Para 0109, “ an insert 340 (constituting a closing body) is located in the passageway 330 to fill the outlet aperture such that the ball bearings are not able to escape unwontedly from the space 312 and out through the passageway 330.”).  

Regarding claim 14, McNay further teaches wherein the passage extends laterally through the axle (Fig 11, the passage 330 extends generally laterally i.e. inwardly to outwardly).  

Regarding claim 16, McNay further teaches wherein the first position is a radially inward position of the blocking member with respect to the axle, and wherein the second position is a radially outward position of the blocking member with respect to the axle (Fig 11, insert 340 in being inserted would be moved from an inward position to an outward position i.e. from the radial center of the cross section shown to the radially outward position of the cross section shown, the first position being a relatively inward position so as to permit the balls 308 to enter via the passage and the second position as shown in Fig 11 where the passage is closed).  

Regarding claim 17, McNay further teaches wherein the blocking member comprises a groove forming a portion of the outer circumferential groove of the axle when the blocking member is in the second position (Fig 11, as seen the blocking member 340 forms a groove on its lower end which engages the ball 208).  

Regarding claim 18, McNay further teaches the axle further comprises a first retaining feature extending along the passage (Fig 11, the axle passage 330 inherently has a surface constructed of a material. This material inherently is capable of conveying some type of frictional force that will resist movement/assist in retaining the blocking member); the blocking member comprises a second retaining feature (Fig 11, the blocking member 340 inherently has a surface constructed of a material. This material inherently is capable of conveying some type of frictional force that will resist movement/assist in retaining the blocking member in the passage); and the first retaining feature and the second retaining feature engage to retain the blocking member within the passage while permitting the blocking member to move along the passage between the first position and second position (Fig 11, the frictional surfaces of the blocking member 340 and passage 330 would both contribute to a retaining frictional force that would resist movement, however, this is overcome-able as seen by the device in its assembled state i.e. moved from the first to second state in Fig 11).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNay (US 20120222857 A1).

Regarding claim 15, while McNay shows that the passage intersects with the outer circumferential groove at an angle (Fig 11, the passage 330 extends generally at an angle relative to the groove 312), as best understood in light of the indefinite claim language McNay is silent on the angle ranging between about 60 and 120 degrees.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McNay by having the angle be between about 60 and 120 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233. MPEP 2144.05. Moreover, in order to implement the invention of McNay, one of ordinary skill in the art would necessarily be required to select an angle for the passageway to intersect, in looking at the Figures of McNay, although they are not to scale, they would suggest an angle close to or greater than 60 degrees i.e. slightly less than 90 degrees. Further having an angle closer to 90 degrees would facilitate the insertion of the ball bearings (e.g. by positioning the opening of the passageway higher up in the axle) The examiner additionally notes that there has been no assertion of criticality for the claimed range.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNay (US 20120222857 A1), in view of Klima (US 4445791 A).

Regarding claim 19, while McNay appears to suggest a retaining element (Fig 11, element 350), McNay is not explicit on wherein the wheel assembly further comprises a fastener engaging both the blocking member and the axle when the blocking member is in the second position to prevent the blocking member from moving along the passage from the second position to the first position.  
	Kilma teaches wherein the wheel assembly further comprises a fastener (Fig 1, fastener 46) engaging both the blocking member and the axle (Fig 1, fastener 46 engaged blocking member 34 and axle 11) when the blocking member is in the second position to prevent the blocking member from moving along the passage from the second position to the first position (As a modification, the fastener 46 would prevent the removal of the blocking member 40 from its second position/ball bearing 29 retaining position to the first member/removed position in which ball bearings can be inserted).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by McNay by using the fastener element as disclosed by Kilma because it would allow for a particular structural means for retaining the ball bearing retainer 40 snuggly in place so that the ball bearings do not become lose and/or loss during operation. 
	
Allowable Subject Matter
Claims 3-5, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Hall (US 20080164018 A1) is the best available refence. While Hall does have respective bores in the axle and wheel for accommodating the fastener, the assembly of Hall would not have the function limitation requiring “rotating the wheel with respect to the axle moves the second bore into and out of alignment with the first bore”. The two bores in the wheel and axle are consistently aligned. Claims 4-5 depend from claim 3 and thus incorporate the allowable subject matter of claim 3. 
Regarding claim 12, Harrel (US 4620802 A) is the best available reference. Claim 12 recites “rotating the wheel with respect to the axle to align the bore of the wheel with the bore of the axle; inserting the fastener into the threaded bore through the bore of the axle and the bore of the wheel”. This limitation is not taught at least because movement of the wheel does not impact the positioning of its bore, let alone, for subsequently inserting the fastener as identified.
	Regarding claim 20, McNay (US 20120222857 A1), in view of Klima (US 4445791 A) are the best available combination of references. While Kilma could be reasonably segmented to have a head and threaded shank, there would be no threaded shank such that “the threaded shank threadedly engages the blocking member and the head contacts the axle to prevent the blocking member from moving along the passage from the second position to the first position” as required by claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Castro (US 9488224 B1) teaches a plug for retaining ball bearings in a device. 
Draper (US 20120145380 A1) teaches a front-facing plug for retaining a ball bearing (Fig 4)
Hradecky (US 20180363423 A1) a downhole tool with a detachable wheel assembly

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676